DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1, 2, 6 and 10 drawn to an organic light emitting device wherein an electric charge injection layer comprises organic semiconductors	.
Group 2, claims 1, 2, 7 and 11 drawn to an organic light emitting device wherein an electric charge transmission layer comprises organic semiconductors.
Group 3, claims 1, 2, 8 and 12 drawn to an organic light emitting device wherein an electron accumulation layer comprises organic semiconductors.
Group 4, claims 1, 2, 9 and 14 drawn to an organic light emitting device wherein a light emitting layer comprises organic semiconductors.
Group 5, claims 1 and 3 drawn to an organic light emitting device wherein a transparent conduction layer comprises indium tin oxide.
Group 6, claims 1 and 4 drawn to an organic light emitting device wherein a transparent insulator dielectric layer comprises silicon dioxide.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-7 lack unity of invention because even though the inventions of these groups require the technical feature of an electrode layer which is located on the transparent insulator dielectric layer, and the electrode layer comprises: a first electrode which is disposed oppositely to the first light emitting unit; a second electrode which is disposed oppositely to the second light emitting unit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Von Werne et. Al. (US 20110101361 A1).  Von Werne teaches in Fig. 4 and electode layer 7 relevant to the claims. If claim 1 is found allowable the groups may be eligible for rejoinder.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AARON J GRAY/Examiner, Art Unit 2897